EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated September 12, 2012, is by
and between Transgenomic, Inc., a Delaware corporation (the “Company”), and Mark
Colonnese (“Employee”).

 

WHEREAS, the parties wish to establish the terms of Employee’s employment with
the Company, effective as of the Effective Date.

 

ACCORDINGLY, the parties agree as follows:

 

Section 1. Effective Date; Position; Term. This Agreement shall be deemed
effective on August 28, 2012 (the “Effective Date”). The Company shall elect
Employee as its Executive Vice President and Chief Financial Officer effective
with the date of this Agreement. The term of the Agreement will begin effective
as of the Effective Date and terminate on the earlier to occur of (a)
termination pursuant to Section 9, or (b) the date that is thirty (30) days
following delivery of written notice of termination of this Agreement, for any
reason or no reason, by Employee to the Company.

 

Section 2. Position and Duties. During the term of this Agreement:

 

(a) Employee shall have the normal responsibilities, duties and authorities of
Executive Vice President and Chief Financial Officer of the Company described in
its bylaws and such other reasonable duties as may be assigned to him by the
Chief Executive Officer and/or the Board of Directors of the Company (the
“Board”) from time to time; and

 

(b) Employee shall report to the Chief Executive Officer, Employee shall perform
faithfully the executive duties assigned to him to the best of his ability in a
diligent, trustworthy, businesslike and efficient manner and will devote his
full business time and attention to the business and affairs of the Company and
its subsidiaries and affiliates and will not engage in any other employment,
occupation, consulting or other business activity unless authorized in writing
by the Chief Executive Officer of the Company; provided, however, that Employee
may serve as a director of or a consultant to nonprofit corporations, civic
organizations, professional groups and similar entities.

 

Section 3. Basic Compensation. As compensation for his services hereunder, the
Company shall pay to Employee a base salary of $275,000 per year (the “Initial
Base Salary”). Employee’s base salary will be reviewed by the compensation
committee of the Board (the “Compensation Committee”) on an at least an annual
basis and may be increased as determined by the Compensation Committee. The
Initial Base Salary, as may be increased pursuant to this Section 3, is referred
to as the “Base Salary.” The Base Salary shall be payable in equal semi-monthly
installments or as otherwise may be mutually agreed upon and shall be subject to
any payroll or other deductions as may be required to be made pursuant to law,
government order, or otherwise by agreement with, or consent of, Employee.

 

Section 4. Bonus. In addition to the Base Salary, Employee shall be eligible to
receive an annual bonus of up to 50% of the Base Salary with an opportunity for
an additional 15% for achieving stretch goals (which may be pro-rated for 2012)
based on Employee’s performance in conjunction with specific mutually agreed
goals and objectives and formulas determined by the Compensation Committee in
its sole discretion prior to each calendar year. Bonuses, if any, will be
payable at such time or times during or following each calendar year as shall be
determined by the Compensation Committee in its sole discretion. Any bonus for
2012 will be based upon a plan prepared by the Chief Executive Officer and
approved by the Compensation Committee within sixty (60) days of the Effective
Date of this Agreement. Notwithstanding anything to the contrary in this
Agreement, Employee shall not be entitled to receive any annual bonus (or any
portion thereof) for any year during the term of this Agreement if Employee is
no longer employed by the Company pursuant to this Agreement at the end of the
year that such annual bonus is to be paid with respect to such year.

 

 

 



 

Section 5. Participation in Employee Benefit Plans. Employee will be entitled to
participate in all of the Company’s salaried employee benefit plans and
programs, subject to the terms and conditions of each such employee benefit plan
or program and to the extent commensurate with his position as Executive Vice
President and Chief Financial Officer.

 

Section 6. Other Benefits.

 

(a) Vacation. Employee shall be eligible at hire for 4 weeks (160 hours) of
vacation per calendar year (pro-rated for 2012).

 

(b) Directors and Officers Insurance. The Executive Vice President and Chief
Financial Officer position is a covered position under the Company’s corporate
directors & officers insurance policy.

 

(c) House Hunting. The Company will reimburse Employee for reasonable and
documented travel and lodging expenses incurred by Employee and his spouse in
connection with no more than two house-hunting trips totaling not more than ten
(10) days of lodging in the aggregate for the express purposes of finding a new
residence in the New Haven, CT metropolitan area.

 

(d) Relocation Assistance. The Company will reimburse Employee for reasonable
moving expenses incurred within twelve (12) months from the Effective Date in
connection with relocation to the New Haven, CT metropolitan area.

 

(e) Temporary Housing. Until Employee establishes permanent residence in the New
Haven, CT metropolitan area but for a period of no longer than (90) days, the
Company shall provide temporary housing.

 

(f) Closing Costs. The Company will reimburse Employee for closing costs on the
sale of Employee’s primary residence in Georgia. The Company will pay reasonable
and documented closing costs on the primary residence Employee purchases in the
New Haven, CT metropolitan area.

 

(g) All relocation expenses reimbursed by the Company that are not deductible by
Employee on his personal federal income tax return will be grossed up for
federal, state and local income tax purposes.

 



 

 

 

 

Section 7. Business Expenses. The Company shall reimburse Employee for all
reasonable and documented expenses incurred by him in the course of performing
his duties under this Agreement which are consistent with the Company’s policies
in effect from time to time with respect to travel, entertainment and other
business expenses, subject to the Company’s requirements with respect to
reporting and documentation of such expenses.

 

Section 8. Stock Options and Option Shares. The Company will grant Employee,
promptly following the date hereof, an option to purchase 250,000 shares (the
“Option”) of the Company’s common stock, par value $0.01 per share (the “Common
Stock”), under the Transgenomic, Inc. 2006 Equity Incentive Plan (the “2006
Plan”), a copy of which has been provided to the Employee. The terms of the
Option will be subject to the terms and conditions of the 2006 Plan and in the
applicable stock option agreement and grant document for the Option
(collectively, the “Option Documents”). The Option shall vest in full contingent
upon, and effective as of immediately prior to, a Change in Control (as defined
in the 2006 Plan).

 

Section 9. Termination of Employment.

 

(a) Death or Disability. This Agreement shall be deemed terminated upon
Employee’s date of death or the date Employee is given written notice that
Employee has been determined to be disabled by the Company. For purposes of this
Agreement, Employee shall be deemed to be disabled if Employee, as a result of
illness or incapacity, shall be unable to perform substantially Employee’s
required duties for a period of one hundred eighty (180) consecutive days with
or without accommodation; provided, however, that if Employee, after being
unable to perform substantially Employee’s required duties for a period of less
than one hundred eighty (180) consecutive days as a result of illness or
incapacity returns to active duty for less than thirty (30) days, the period of
such active duty will be disregarded in determining whether the 180 consecutive
day threshold has been accumulated (although it will not be accumulated as part
of the 180 day period). A termination of Employee’s employment by the Company
for disability shall be communicated to Employee by written notice and shall be
effective on the tenth (10th) business day after receipt of such notice by
Employee, unless Employee returns to full-time performance of Employee’s duties
before such tenth (10th) business day.

 

(b) Termination by Company for Just Cause. This Agreement may be terminated
immediately for Just Cause (as defined below) by the Company before the
expiration of the term provided for herein if, during the term of this
Agreement, Employee (i) materially violates the provisions of Sections 11 or 12
below or provisions of the non-competition or confidentiality agreements between
the Company and Employee; (ii) is convicted of, or pleads nolo contendere to,
any crime involving dishonesty or misuse or misappropriation of money or other
property of the Company or any felony; (iii) exhibits repeated willful or wanton
failure or refusal to perform, or substantial disregard of, his duties in
furtherance of the Company’s business interest or in accordance with this
Agreement, which failure, refusal or disregard is not remedied by Employee
within thirty (30) days after notice from the Company; (iv) commits any fraud or
other act of willful misconduct against the Company, which materially adversely
affects the business or reputation of the Company or intentionally takes any
other action materially detrimental to the best interests of the Company; or (v)
commits an act of gross misconduct, or any act involving gross moral turpitude,
which materially adversely affects the business or reputation of the Company
(all of the foregoing clauses (i) through (v) constituting reasons for
termination for “Just Cause”). In the event of a termination for Just Cause, the
Company may by written notice immediately terminate Employee’s employment with
the Company and, in that event, the Company shall be obligated only to pay
Employee the compensation due him up to the date of termination, all accrued,
vested or earned benefits under any applicable benefit plan and any other
compensation to which Employee is entitled under this Agreement up to and ending
on the date of Employee’s termination.

 



 

 

 

 

(c) Other Termination by the Company. The Company may terminate this Agreement
for any reason or no reason at any time upon thirty (30) days’ advance written
notice to Employee; provided that in the event this Agreement is terminated by
the Company outside of Employee’s death or disability for other than Just Cause,
Employee shall be entitled to receive a severance payment (the “Severance
Payment”) equal to nine (9) months of the Base Salary and any earned but unpaid
bonus, conditioned on Employee executing the Company’s standard form severance
and release agreement. The Severance Payment will be paid to Employee over a
period of nine (9) months in the manner described in Section 3 and will be
subject to applicable income tax withholding consistent with the Company’s
normal payroll practices. Additionally, if Employee is terminated by the Company
as part of a Change in Control (as defined in the 2006 Plan), Employee will be
entitled to the Severance Payment.

 

(d) Effect of Breach of Noncompetition Provisions. In the event Employee
breaches or otherwise fails to comply with the provisions of Section 11, 12 or
13 below in any material respect, then, in addition to any other remedies
provided herein or at law or in equity, the Company shall have the right to
require the immediate return of any Severance Payment made to Employee. Return
of such Severance Payment pursuant to the preceding sentence shall not relieve
Employee of his obligations pursuant to Sections 11, 12 and 13 below and the
return of such Severance Payment shall not limit or otherwise impair any
additional remedies otherwise available to the Company as a result of Employee’s
breach or other failure.

 

Section 10. Assignment and Succession.

 

(a) The rights and obligations of the Company under this Agreement shall inure
to the benefit of and be binding upon its respective successors and assigns, and
Employee’s rights and obligations hereunder shall inure to the benefit of and be
binding upon his successors and permitted assigns, whether so expressed or not.

 

(b) Employee acknowledges that the services to be rendered by him hereunder are
unique and personal. Accordingly, Employee may not pledge or assign any of his
rights or delegate any of his duties or obligations under this Agreement without
the express prior written consent of the Board.

 

(c) The Company may not assign its interest in or obligations under this
Agreement without the prior written consent of Employee.

 



 

 



 

Section 11. Confidential Information.

 

(a) Company Information. Employee agrees at all times during the term of his
relationship with the Company and thereafter, to hold in strictest confidence,
and not to use, except for the benefit of the Company, or to disclose to any
person, firm, corporation or other entity without written authorization of the
Board, any Confidential Information (as defined below) which Employee obtains or
creates, by whatever means. Employee understands that “Confidential Information”
means any Company proprietary information, technical data, trade secrets or
know-how, including, but not limited to, research, data, product plans,
products, services, suppliers, customer lists and customers (including, but not
limited to, customers of the Company on whom Employee called or with whom
Employee became acquainted during the relationship), prices and costs, markets,
software, developments, inventions, laboratory notebooks, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, licenses, finances, budgets or other business information disclosed
to Employee by the Company either directly or indirectly in writing, orally or
by drawings or observation of parts or equipment or created by Employee during
the period of the relationship, whether or not during working hours. Employee
understands that “Confidential Information” includes, but is not limited to,
information pertaining to any aspects of the Company’s business which is either
information not known by actual or potential competitors of the Company or is
proprietary information of the Company or its customers or suppliers, whether of
a technical nature or otherwise. Employee further understands that “Confidential
Information” does not include any of the foregoing items which have become
publicly and widely known and made generally available through no wrongful act
of Employee or of others who were under confidentiality obligations as to the
item or items involved. In addition to the foregoing, and as a condition of
employment, Employee agrees to execute and abide by the Employee Confidentiality
Agreement attached hereto as Exhibit A (the “ECA Agreement”).

 

(b) Former Employer Information. Employee represents that as an employee of the
Company, he has not breached and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by Employee in
confidence or trust prior or subsequent to the commencement of Employee’s
relationship with the Company, and Employee will not disclose to the Company, or
induce the Company to use, any inventions, confidential or proprietary
information or material belonging to any previous employer or any other party.
During Employee’s employment by the Company, Employee will use in the
performance of Employee’s duties only information which is generally known and
used by persons with training and experience comparable to Employee’s own,
common knowledge in the industry, otherwise legally in the public domain, or
obtained or developed by the Company or by Employee in the course of Employee’s
work for the Company.

 

(c) Third Party Information. Employee recognizes that the Company has received
and in the future will receive confidential or proprietary information from
third parties subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Employee agrees to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out Employee’s
work for the Company consistent with the Company’s agreement with such third
party.

 



 

 

 

Section 12. Return of Company Property and Documents. Employee agrees that, at
the time of termination of his relationship with the Company, he will deliver to
the Company (and will not keep in his possession, recreate or deliver to anyone
else) any and all devices, computers, cell phones, records, data, notes,
reports, proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, laboratory notebooks, materials, flow charts, equipment, other
documents or property, or reproductions of any aforementioned items developed by
Employee pursuant to the relationship or otherwise belonging to the Company, its
successors or assigns. Employee agrees to represent in writing to the Company
upon termination of his relationship with the Company for any reason that he has
complied with the provisions of this Section 12. Employee further agrees that
any property situated on the Company’s premises and owned by the Company,
including disks and other storage media, filing cabinets or other work areas, is
subject to inspection by Company personnel at any time with or without notice.

 

Section 13. Noncompetition; Nonsolicitation. Independent of any obligation under
any other contract or agreement between Employee and the Company, while Employee
is employed with the Company and for a period of nine (9) months following the
termination of Employee’s employment relationship with the Company, Employee
shall not, directly or indirectly, whether as an individual for his own account,
or for or with any other person, firm, corporation, partnership, joint venture,
association, or other entity whatsoever, which is or intends to be engaged in
the genetic testing business and, more particularly, in the clinical laboratory,
pharmacogenetics or diagnostics business; provided, however, that the
restrictions set forth in this clause shall not apply to involvement that
consists solely of being a passive investor that “beneficially owns,” as such
term is used in Rule 13d-3 promulgated under the Exchange Act, 2% or less of the
outstanding securities of any class of securities issued by a publicly-traded
entity:

 

(a) Solicit, interfere with, or endeavor to entice away from the Company, any
person, firm, corporation, partnership, or entity of any kind whatsoever, which
was or is a client or licensor of the Company or for which the Company performed
services, with respect to any business, product or service that is competitive
to the products or services offered by the Company, or under development by the
Company, as of the date of the termination of Employee’s relationship with the
Company. This restriction shall apply only to such clients or licensors of the
Company that Employee serviced, solicited or had material contact with at any
time during the one (1) year prior to the separation of Employee’s relationship
with the Company, either as an independent contractor or as an employee of the
Company;

 

(b) Hire, solicit, encourage or endeavor to induce any of the Company’s
employees or consultants to terminate their relationship with the Company, or
take away such employees or consultants, or attempt to hire, solicit, induce,
recruit, encourage or take away employees or consultants of the Company, either
for Employee or for any other person or entity;

 

 

 



 

(c) Induce or attempt to induce any supplier, licensee or other business
relation of the Company to cease doing business with the Company, or in any way
interfere with the relationship between any such supplier, licensee or business
relation and the Company;

 

(d) Make any written or oral statements or disclosures, or cause or encourage
any other person or entity to make any written or oral statements or
disclosures, that defame, disparage or in any way criticize the Company or the
reputation, practices or conduct of the Company; or

 

(e) Engage as an officer, director, joint venturer, employee, independent
contractor, consultant, adviser, sales representative, or owner or stockholder
in, or as an investor (whether through debt or equity) in, any business or
otherwise participate in, assist, aid or advise in any way, contribute any
capital or make any advances or loans to, take any profit-sharing percentage or
ownership interest in, or receive any income, compensation or consulting fees
from, any person, business or enterprise that is adverse or antagonistic to the
Company, its business or prospects, financial or otherwise.

 

Section 14. Business Opportunity. Employee represents and acknowledges that the
foregoing restrictions will not prevent him from obtaining gainful employment in
his field of expertise or cause him undue hardship; and that there are numerous
other employment opportunities available to him that are not affected by the
foregoing restrictions. Employee further acknowledges that the foregoing
restrictions are reasonable and necessary, in order to protect the Company’s
legitimate interests, and that any violation thereof would result in irreparable
injury to the Company.

 

Section 15. Conflict of Interest Policies. Employee shall diligently adhere to
the Company’s Conflict of Interest Policy as adopted by the Board and in effect
from time to time.

 

Section 16. Arbitration and Equitable Remedies.

 

(a) Except as provide in Section 16(b) hereof, the parties agree that any
dispute or controversy arising out of, relating to, or concerning the
interpretation, construction, performance or breach of this Agreement, shall be
settled by arbitration to be held in Omaha, Nebraska, in accordance with the
Employment Dispute Resolution rules of the American Arbitration Association then
in effect. The arbitrator may grant injunctions or other relief in such dispute
or controversy and the decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction. The Company and Employee
agree that the costs and expenses of such arbitration shall be paid by the party
that the Arbitrator rules against (and if the Arbitrator rules against each
party, in part, each party shall pay one-half of such costs and expenses), and
each shall separately pay the fees and expenses of their respective legal
counsel.

 

THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EMPLOYEE’S RIGHT TO A JURY TRIAL
AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE
EMPLOYER/EMPLOYEE RELATIONSHIP.

 

 

 



 

(b) Notwithstanding paragraph (a) of this Section 16, the parties agree that, in
the event of the breach or threatened breach of Sections 11, 13 or 14 of this
Agreement by Employee, monetary damages alone would not be an adequate remedy to
the Company and its subsidiaries for the injury that would result from such
breach, and that the Company and its subsidiaries shall be entitled to apply to
any court of competent jurisdiction for specific performance and/or injunctive
relief (without posting bond or other security) in order to enforce or prevent
any violation of such provisions of this Agreement. Employee further agrees that
any such injunctive relief obtained by the Company or any of its subsidiaries
shall be in addition to monetary damages.

 

Section 17. Indemnification. The Company agrees to indemnify and hold harmless
Employee to the degree, and subject to the conditions, set forth in the
Company’s Certificate of Incorporation and Bylaws and Delaware law.

 

Section 18. Entire Agreement. This Agreement, together with the ECA Agreement
and the Option Documents, represents the entire agreement between the parties
relating to the subject matters covered hereby and shall supersede any prior
understandings, agreements or representations by or between the parties, written
or oral, which may have related to the subject matter hereof in any way and
shall not be amended or waived except in a writing signed by the parties hereto.

 

Section 19. Notices. Any notice or request required or permitted to be given
hereunder shall be in writing and will be deemed to have been given (a) when
delivered personally, sent by telecopy (with hard copy to follow) or overnight
express courier or (b) five days following mailing by certified or registered
mail, postage prepaid and return receipt requested, to the addresses below
unless another address is specified by such party in writing:

 



  To the Company: Transgenomic, Inc.     12325 Emmet Street     Omaha, NE 68164
    Attention:    Chairman of the Board     Telephone:  (402) 452-5400    
Telecopy:    (402) 452-5447         To Employee: Mark Colonnese    
[***************]     [***************]     [***************]



 



Section 20. Headings; Section References. The section headings herein are for
convenience of reference only and shall not define or limit the provisions
hereof. Section references contained in this Agreement refer to sections of this
Agreement.

 

Section 21. Applicable Law. The corporate law of the State of Delaware will
govern all questions concerning the relative rights of the Company and its
stockholders. All other questions concerning the construction, validity and
interpretation of this Agreement shall be governed by the internal laws of the
State of Delaware, without regard to conflict of interest principles.

 

 

 



 

Section 22. Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held prohibited by, invalid or
unenforceable in any respect under applicable law, such provision will be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

Section 23. Amendments and Waivers. Any provision of this Agreement may be
amended or waived only with the prior written consent of the Company and
Employee.

 

Section 24. No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any party
hereto.

 

Section 25. Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

 

Section 26. Employee Representations. Employee hereby represents and warrants to
the Company that (a) the execution, delivery and performance of this Agreement
by Employee does not and will not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Employee is a party or by which he is bound, (b) Employee is not a party
to or bound by any employment agreement, non-compete agreement or
confidentiality agreement with any other person or entity, and (c) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of Employee, enforceable in accordance with its
terms.

 

Section 27. Disclosure. If Employee becomes employed or otherwise engaged by
another employer, Employee shall be required to disclose to such employer
Employee’s obligations to the Company pursuant to Sections 11, 12 and 13, and
Employee hereby consents to the Company’s disclosure of same to such employer.

 

Section 28. Survival. Sections 11, 12, 13, 16, 17, 19-24, 27 and this Section 28
shall survive and continue in full force in accordance with their terms
notwithstanding any termination or expiration of this Agreement.

 

[Signature Page Follows]

 



 

 


IN WITNESS WHEREOF, the Company has caused this Employment Agreement to be
signed by its duly authorized officer and Employee has signed this Agreement.

 

TRANSGENOMIC, INC.

 

By /s/ Craig J. Tuttle                                         
Name: Craig J. Tuttle
Title: President and Chief Executive Officer

 

 

EMPLOYEE

 

 

/s/ Mark Colonnese                                           
Mark Colonnese

 

 



 

 

 

 

Exhibit A

ECA Agreement

 

 

 

 

 

[v323931_eca-1.jpg] 

 



 

 

 

 

 

[v323931_eca-2.jpg]

 

 

 